Indians claims; Indian land sales to New York State; unconscionable consideration; Federal Government knowledge, actual or constructive, of treaties. — On June 29, 1973 the court issued the following order:
“This case comes before the court on defendant’s appeal from the Indian Claims Commission filed November 13,1972 for relief from a decision of said Commission [28 Ind. Cl. Comm. 237], having been submitted on oral argument of counsel and the oppositions and responses of the parties. Upon consideration thereof,
“IT IS ORDERED that the case be remanded to the Indian Claims Commission to decide the case in light of the standards delineated in United States v. Oneida Nation of New York, 201 Ct. Cl. 546, 477 F. 2d 939 (1973), including *1104whether the Federal Government had knowledge of the applicable treaties between the Indians and the State of New York.”